DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lead lines for reference character 18 appear to be incorrect for figures 2-4, as they lead to a chamber above the diaphragm 19, which is a liquid chamber and not an air chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0150145 A1 to Tewani et al.
Re-claim 11, Tewani et al. disclose a hydro-mount for mounting a motor vehicle unit, comprising: a supporting spring 12 supporting a mount core 63 and surrounding a working chamber 14; a compensation chamber 16 is separated from the working chamber by a dividing wall and delimited by a compensation diaphragm 34; the compensation chamber and the working chamber are filled with a liquid and are connected to each other by a damping duct 22/40 provided in the dividing wall; the dividing wall has two dividing plates 30/32 between which a diaphragm 20 is accommodated in a manner capable of oscillating; the diaphragm and the dividing wall delimit an air chamber 52 that is connected to the environment via an opening (adjacent opening 54) in the dividing wall (see figure 1); a switchable non-return device 66 is configured to unblock and close the opening; and the non-return device includes a pressure-actuatable non-return valve having an opening pressure set to an oscillation amplitude of the diaphragm.  The non-return device is biased to the closed position by a spring 74, and when subjected to sufficient force and pressure (such as from a large amplitude input to working chamber 14) will open.  This is consistent with the instant invention.
Re-claim 12, the diaphragm generates a pressing force required for opening the non-return valve upon reaching the oscillation amplitude.  The pressing force is formed from input pressure from working chamber 14.
Re-claim 13, the oscillation amplitude is produced via a pressure acting in the working chamber created by exciting the hydro-mount with a predetermined excitation amplitude via said motor vehicle unit.
Re-claim 14, the non-return device has a spring member 74 and a closure device for closing the opening, the spring member exerts a shutting force on the closure device, the spring member is dimensioned so that the closure device unblocks the opening when the oscillation amplitude is reached.
Re-claim 15, the non-return device includes a stop member 66 for limiting a movement of the closure device and a closure member (i.e. armature attached to element 66) is connected to the closure device.
Re-claim 16, the air chamber 52 is connected with the environment in a first switching state (i.e. coil excitation state, see paragraph 25), the air chamber 52 is shut off from the environment in a second switching state (see paragraph 26).
Re-claim 17, the non-return valve is active (i.e. closed) in the second switching state .
Re-claim 18, the non-return device can be switched by an electromagnet 70.
Re-claim 19, the non-return device is accommodated in a cup member 58 connected to a support mount 60.
Re-claim 20, dividing plate 30 faces towards the working chamber 14 and is configured as a nozzle plate.
Re-claim 21, the opening is incorporated into dividing plate 32 and faces away from the working chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raida et al. teach hydro-mount with a spring biased non-return valve subject to an opening pressure.  Saiki et al. teach a spring biased non-return valve that opens when subjected to large amplitude vibration (see paragraph 110).
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 12, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657